MEMORANDUM**
California state prisoner Charles Vaney Queen appeals the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the dismissal of a habeas petition on statute of limitations grounds, see Laws v. *885Lamarque, 351 F.3d 919, 922 (9th Cir.2003), and we vacate and remand.
Queen contends that he is entitled to equitable tolling because of his mental health, and because the prison law library did not have the AEDPA materials available until 1998. At the time the district court denied Queen’s federal petition, the court did not have the benefit of our decision in Laws. Id. at 923-24 (reversing and remanding for further development of the record where petitioner alleged that his delay in filing a timely federal habeas petition was caused by his diminished mental capacity). Accordingly, we vacate the district court’s determination that Queen is not entitled to equitable tolling based on both his mental health and his allegation of a lack of materials at the prison library, and remand so the district court may make a determination after further development of the record. See Whalem/Hunt v. Early, 233 F.3d 1146, 1148 (9th Cir.2000) (en banc) (per curiam) (recognizing that determinations of whether there are grounds for equitable tolling are highly fact dependent).1
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Queen’s motion to broaden the certificate of appealability is denied without prejudice as unnecessary.